Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-7-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 9 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2010/0058157 A1) in view of Harris (US 2016/0173510 A1).

Regarding Claim 1. 
Kelly (US 2010/0058157 A1) discloses A method for monitoring drift of configuration parameters of a plurality of IHSs (Information Handling Systems), the method comprising: 
{Kelly: Central Server 22-Fig.1 establishing criteria for performing audit 30-Fig.2 & ¶0041} generating a plurality of baselines of configuration parameters for each of the plurality of IHSs {Kelly: ¶0022 wherein The set of computer readable audit instructions can also include instructions for retrieving audit data from one of the plurality of computer based point of sale systems and creating set of baseline comparison data according to the audit data for comparison with the remaining computer based point of sale systems; and ¶0041 & step 30-Fig.2 wherein performance criteria are entered into the configuration files associated with the audit application}; 
{Kelly: Central Server 22-Fig.1 transmitting the store data collection application to store 32-Fig.2} transmitting one or more of the baselines to each of the plurality of IHSs {Kelly: ¶0043 & step 32-Fig.2 wherein computer readable instructions for performing data collection at the store are transmitted to the store at step 32}; 
evaluating, by each of the plurality of IHSs, a current configuration of a respective IHS against baselines received by the respective IHS {Kelly: ¶0043-¶0044 wherein the store data collection application is ran and collected information concerning the store at 
detecting, by each of the plurality of IHSs, a discrepancy between the current configuration of a respective IHS from one or more of the baselines received by the respective IHS {Kelly: ¶0047 wherein In the event that the item files are shown to be different, corrective measures can be taken such as installing the correct item file that can resolve any errors presented when using an incorrect item file, see also ¶0050 wherein Item Record File is out of date compared to the baseline operational setting, or is a modified at that store in ¶0051 & also ¶0057}; 
reporting, by each of the plurality of IHS, the detected discrepancies {Kelly: ¶0063 wherein controller verify and report for compliance directed to the software and settings for each store; compare day to day changes made to a lab system; proactively validate software/setting levels at the store with automated notification (email etc.) when differences are detected}; and 
Kelly does not explicitly disclose determining a drift in the configuration parameters of the plurality of IHSs based on the reported discrepancies. 
However, in the same field of endeavor, Harris (US 2016/0173510 A1) discloses determining a drift in the configuration parameters of the plurality of IHSs based on the 

Regarding Claim 2. With the same reasons as set forth in The method of claim 1, the plurality of baselines is generated by a management console {Kelly: Central Server 22-Fig.1} but does not explicitly disclose “operable to monitor the drift of configuration parameters of the plurality of IHSs”, which is disclosed by Harris wherein  Threat Management Facility 204-Fig.2 & in ¶0080 the thread management facility 204 (management console) includes a global drift 214 (which may be configured to monitor data from the local drift 208 on each of the servers 202, ¶0086).  The threat management facility 204 may be configured to initiate a remedial action when a drift 210 of a server 202 deviates beyond a predetermined threshold. 

Regarding Claim 3. With the same reasons as set forth in The method of claim 2, wherein the drift is determined by the management console based on the discrepancies reported by each of the plurality of IHSs {Harris: Threat Management Facility 204-Fig.2 & ¶0080 wherein the thread management facility 204 (management console) includes a 

Regarding Claim 7. With the same reasons as set forth in The method of claim 1, wherein the one or more baselines are transmitted to a remote access controller of each of the plurality of IHSs {Kelly: ¶0043 & step 32-Fig.2 wherein computer readable instructions for performing data collection at the store are transmitted to the store at step 32}. 

Regarding Claim 8. With the same reasons as set forth in The method of claim 7, wherein the remote access controller evaluates the current configuration of each of the plurality of IHSs against the one or more baselines {Kelly: ¶0043-¶0044 wherein the store data collection application is ran and collected information concerning the store at step 34-Fig.2, see also ¶0047 wherein the collected audit data from a particular day is used as the comparison basis and therefore allows other stores to be compared to this basis. Audit data is collected from stores and compared to the basis during the analysis process. The analysis process takes each item in the audit data and from the basis and compares them respectively.  If these items match, then there is an assurance that the item file at each store is the same so that the store does not have a different or out of date item file}. 

Regarding Claim 9. 
-Claim 9 is rejected with the same reasons as set forth in claim 1.
A system {Kelly: Central System 22} for monitoring drift of configuration parameters of a plurality of IHSs (Information Handling Systems) {Kelley: 20-Fig.1}, the system {Kelly: 22-Fig.1} comprising: 
-a management console operable to monitor the drift of configuration parameters of the plurality of IHSs, wherein the management console is configured to: 
generate a plurality of baselines of configuration parameters for each of the plurality of IHSs }{Kelly: Central Server 22-Fig.1 establishing criteria for performing audit 30-Fig.2 & ¶0022 wherein The set of computer readable audit instructions can also include instructions for retrieving audit data from one of the plurality of computer based point of sale systems and creating set of baseline comparison data according to the audit data for comparison with the remaining computer based point of sale systems; and ¶0041 & step 30-Fig.2 wherein performance criteria are entered into the configuration files associated with the audit application}; 
transmit one or more of the baselines to each of the plurality of IHSs {Kelly: Central Server 22-Fig.1 transmitting the store data collection application to store 32-Fig.2; ¶0043 & step 32-Fig.2 wherein computer readable instructions for performing data collection at the store are transmitted to the store at step 32}; and 
-the plurality of Information Handling Systems (IHSs) wherein each of the plurality of IHSs is configured to: 

detect a discrepancy between the current configuration of the respective IHS from one or more of the baselines received by the respective IHS {Kelly: ¶0047 wherein In the event that the item files are shown to be different, corrective measures can be taken such as installing the correct item file that can resolve any errors presented when using an incorrect item file, see also ¶0050 wherein Item Record File is out of date compared to the baseline operational setting, or is a modified at that store in ¶0051 & also ¶0057}; and 
report the detected discrepancies {Kelly: ¶0063 wherein controller verify and report for compliance directed to the software and settings for each store; compare day to day changes made to a lab system; proactively validate software/setting levels at the store with automated notification (email etc.) when differences are detected}. 

However, in the same field of endeavor, Harris (US 2016/0173510 A1) discloses “determine a drift in the configuration parameters of the plurality of IHSs based on discrepancies reported by each of the plurality of IHSs” {Harris: ¶0080 wherein The threat management facility 204 may be configured to initiate a remedial action when a drift 210 of a server 202 deviates beyond a predetermined threshold from a drift 210 of other servers 202. The remedial action may include a quarantine, a deactivation, a restart, and the like, see also step 316-Fig.3 & ¶0102}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Harris’s teaching to Kelly’s system with the motivation being “to prevent and remediate the same or similar drifts in the future”{Harris: ¶0102}.

Regarding Claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claim 7.
The system of claim 9, wherein the one or more baselines are transmitted to a remote access controller of each of the plurality of IHSs. 

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 8.
. 

Claims 4  & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2010/0058157 A1) in view of Harris (US 2016/0173510 A1), as applied to claims 1 & 9 as above, and further in view of An (US 2013/0116578 A1).

Regarding Claim 4. With the same reasons as set forth in The method of claim 1, Kelly does not explicitly disclose wherein the plurality of baselines comprise a discrepancy threshold, and wherein the detected discrepancies are reported if the detected discrepancies exceed the discrepancy threshold. 
	However, in the same field of endeavor, An (US 2013/0116578 A1) discloses wherein the plurality of baselines comprise a discrepancy threshold, and wherein the detected discrepancies are reported if the detected discrepancies exceed the discrepancy threshold {An: ¶0049 wherein Detectors 202 may be configured to provide an alert status when one or more conditions are detected. In an example, the alert status is based on comparing one or more parameters (e.g., sensed values) to one or more threshold values, such as to determine whether the one or more parameters exceeds or falls below its corresponding threshold value, if the sensed value (or daily average of sensed values) exceeds the percent change threshold from the baseline value an alert status is found, see also Figs.3, 7, 13-14 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply An’s teaching to Kelly’s system with the 

Regarding Claim 10. 
-Claim 10 is rejected with the same reasons as set forth in claim 4.
The system of claim 9, wherein the plurality of baselines comprise a discrepancy threshold, and wherein the detected discrepancies are reported if the detected discrepancies exceed the discrepancy threshold.

Allowable Subject Matter
Claims 5-6 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 5=. The prior art fails to teach the method of claim 4, wherein a first baseline of the plurality of baselines comprises a first partial baseline corresponding to a first set of configuration parameters of a first IHS and further comprises a second partial baseline corresponding to a second set of configuration parameters of the first IHS. 
	Regarding Claim 6=. The prior art fails to teach the method of claim 5=, wherein the first partial baseline comprises a first discrepancy threshold, and wherein 

Regarding Claim 11=(5=). The prior art fails to teach the system of claim 10, wherein a first baseline of the plurality of baselines comprises a first partial baseline corresponding to a first set of configuration parameters of a first IHS and further comprises a second partial baseline corresponding to a second set of configuration parameters of the first IHS. 
Regarding Claim 12=(6=). The prior art fails to teach the system of claim 11, wherein the first partial baseline comprises a first discrepancy threshold, and wherein discrepancies detected between the first set of configuration parameters and the current configuration of the first IHS are reported if the detected discrepancies in the first set of configuration parameters exceed the first discrepancy threshold, and wherein second partial baseline comprises a second discrepancy threshold, and wherein discrepancies detected between the second set of configuration parameters and the current configuration of the first IHS are reported if the detected discrepancies in the second set of configuration parameters exceed the second discrepancy threshold. 

Claims 15-20 are allowed over prior art

The following is an examiner’s statement of reasons for allowance:
-Claims 15-20 are  allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in the independent claim 15 as following:

Independent Claim 15=. 
An IHS (Information Handling System) operating within a network of IHSs, wherein the IHS comprises: 
one or more processors operable to execute instructions for running software applications configured according to a first set of configuration parameters; 
a plurality of hardware components configured according to a second set of configuration parameters; 
a remote access controller configured to communicate with a remote management console for monitoring drift of the first set and the second set of configuration parameters of the IHS, wherein the remote access controller is configured to: 
receive a plurality of baselines comprising baselines for the first set of configuration parameters and baselines for the second set of configuration parameters; 
detect a plurality of software configuration discrepancies between a current configuration of the software applications and one or more of the baselines provided for the first set of configuration parameters; 
detect a plurality of hardware configuration discrepancies between a current configuration of the hardware components and one or more of the baselines provided for the second set of configuration parameters; and 
report the detected software configuration discrepancies and the detected hardware configuration discrepancies to a management console that utilizes the reported discrepancies in determining a drift in the configuration parameters of the network of IHSs. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464